[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                   FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                   06/14/99
                                    No. 98-8512                THOMAS K. KAHN
                                                                    CLERK
                         D. C. Docket No. 1:95-CV-21-1-WLS



MARGARET SANDERS, As Administratrix of the
Estate of Darrell L. Sanders;
MARGARET SANDERS and DAMON SANDERS,

                                                                   Plaintiffs-Appellees,

                                      versus

HOLLIS HOWZE, Individually and in His Official
Capacity; SAM LAW, Individually and in His
Official Capacity, et al.,

                                                               Defendants-Appellants.



                    Appeal from the United States District Court
                        for the Middle District of Georgia
                                  ___________
                                 (June 14, 1999)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.



DUBINA, Circuit Judge:
         Appellants Hollis Howze (“Howze”), Sam Law (“Law”), and Tim Cosby (“Cosby”)

appeal the district court’s order denying their motion for summary judgment based on

qualified immunity. We reverse.



                                I. BACKGROUND FACTS

         Margaret Sanders, as administratrix of the estate of Darrell L. Sanders (“Sanders”),

commenced this suit alleging that the defendants violated Sanders’s rights under the Eighth

and Fourteenth Amendments to the United States Constitution. Police arrested and placed

Sanders in the Dougherty County, Georgia, jail on or about July 6, 1989. On or about

August 19, 1989, Sanders removed a razor blade from a disposable razor and cut his left

wrist.    In accordance with jail policies and procedures, prison officials immediately

transported Sanders to the Emergency Room of Phoebe Putney Memorial Hospital Crisis

Center for treatment of his wound and for evaluation. On the same day, following the

physician’s exam, an officer from the County Sheriff’s Department transported Sanders to

Southwestern State Hospital in Thomasville, Georgia, for a psychological evaluation.

Sanders returned to the Dougherty County jail on October 6, 1989. Upon his return, the

jailers placed Sanders in general population. Two days later, Sanders used a pencil to reopen

his left wrist injury, and in accordance with jail policies and procedures, the guards

immediately transported him to the Emergency Room of the Phoebe Putney Memorial

Hospital Crisis Center for treatment of his wound. After doctors stapled Sanders’s wound

at the Emergency Room, they released him back to the Dougherty County jail the same day

                                              2
and placed him in an isolation cell near the jailer’s office to prevent his access to razors,

pens, pencils, or other such items available to the general population inmates and with which

Sanders could reinjure himself.

       The next day, on October 9, 1989, Sanders removed a staple from his left wrist

wound, and in accordance with jail policies and procedures, the guards immediately

transported him, for the third time, to the Emergency Room of the Phoebe Putney Memorial

Hospital Crisis Center for retreatment of his wound. After being kept at the hospital

overnight, doctors examined Sanders and released him to the Dougherty County jail, where

the jailers again placed him in an isolation cell.

       The next day, Dougherty County Sheriff’s Department personnel transported Sanders

to Southwestern State Hospital in Thomasville, Georgia. On October 31, 1989, Sanders

returned to the Dougherty County jail. Upon his return, the guards placed Sanders in an

isolation cell near the jailer’s office and issued him only socks, jogging pants, a shirt, and a

bed sheet. The personnel of the Southwestern State Hospital gave no special instructions

concerning Sanders’s care; in fact, Dr. Loren Hildebrandt (“Dr. Hildebrandt”) of

Southwestern State Hospital specifically advised Howze, the chief jailer of the Dougherty

County jail, that absolutely no precautions were needed concerning Sanders, but that Howze

could implement whatever, if any, precautions he felt necessary. (R1-29-112, 119). Howze,

out of an abundance of caution, ordered Sanders placed in an isolation cell to keep him away

from exposure to razor blades, pens, pencils, and other objects available in the open

population of the jail.

                                               3
       On November 3, 1989, Assistant District Attorney Johnnie M. Graham of the

Dougherty Judicial Circuit filed a petition with the Superior Court of Dougherty County

alleging that Sanders might be suffering from mental illness to the extent that he was unable

to stand trial. The petition sought a mental capacity evaluation by the Department of Human

Resources through its authorized agent. On that same day, Judge Asa D. Kelley of the

Dougherty Judicial Circuit signed an order granting the request in the petition and ordering

the sheriff to arrange for a psychiatric evaluation to be conducted by the Forensic Services

staff of Southwestern State Hospital at a place to be determined by the hospital’s staff.

During all relevant times, Dr. Hildebrandt conducted such psychiatric evaluations on a

weekly basis at the Dougherty County jail. Before Dr. Hildebrandt could conduct Sanders’s

psychiatric evaluation, however, Deputy Sheriff Law found Sanders dead on November 8,

1989, at 6:05 a.m., in his isolation cell, where he had hung himself from the light fixture with

the bed sheet.

       Law and Cosby were the jailers on duty between midnight and 8:00 a.m. on the

morning of Sanders’s death. Law and Cosby did not detect Sanders’s death for four to six

hours after it occurred despite jail policy that the lights in isolation cells remain on at all

times and despite jail policy that all inmates in isolation, including suicidal inmates, be

visually monitored every 30 minutes.

       In denying the defendants’ motion for summary judgment, the district court found that

there existed material questions of fact as to whether Howze, Law and Cosby were

deliberately indifferent to Sanders’s taking his own life, and therefore, whether they are

                                               4
entitled to qualified immunity. Relying on Edwards v. Gilbert, 867 F.2d 1271 (11th Cir.

1989), the district court reasoned that at the time of Sanders’s suicide, the clearly established

law was that defendants will not be deliberately indifferent to a prisoner’s taking of his own

life.



                                          II. ISSUE

         Whether the district court erred in denying the defendants’ motion for summary

judgment based on qualified immunity.



                              III. STANDARD OF REVIEW

         The issue of a government official’s qualified immunity from suit presents a question

of law to be resolved de novo on appeal. See Jordan v. Doe, 38 F.3d 1559, 1563 (11th Cir.

1994).

         This court reviews de novo the denial of summary judgment based on qualified

immunity grounds. See Pickens v. Hollowell, 59 F.3d 1203, 1205 (11th Cir. 1995).



                                      IV. DISCUSSION

         The only case decided in this circuit prior to November 8, 1989, concerning a suicidal

jail inmate, vis a vis his jailers is Edwards, 867 F.2d 1271. The district court relied on

Edwards for its conclusion that at the time of Sanders’s suicide on November 8, 1989, “the

clearly established law was that defendants will not be deliberately indifferent to a prisoner’s

                                               5
taking of his own life.” (R1-43-4). But in Edwards, this court reversed the denial of

summary judgment to jail officials on qualified immunity grounds holding that the Edwards

defendants’ actions did not constitute deliberate indifference under clearly established law.

See Edwards, 867 F.2d at 1276. Moreover, we stated in Belcher v. City of Foley, Ala., 30

F.3d 1390, 1400 (11th Cir. 1994), a 1991 jail suicide case, that Edwards could not have

established, clearly or otherwise, that the actions of the defendants in Belcher constituted

deliberate indifference to a prisoner’s taking of his own life. See also Haney v. City of

Cumming, 69 F.3d 1098, 1102-1103 (11th Cir. 1995). It is clear from Belcher that Edwards

did not clearly establish any behavior as deliberately indifferent.1




       1
        Because the parties do not raise or brief the issues, we specifically decline to
address whether there is sufficient evidence of subjective intent to support a jury
finding of deliberate indifference (i.e., the underlying constitutional tort) and whether
Farmer v. Brennan, 511 U.S. 825 (1994), affects the qualified immunity analysis in
certain deliberate indifference cases. Compare Adams v. St. Lucie County Sheriff’s
Dept., 998 F.2d 923 (11th Cir. 1993) (en banc) (adopting the dissenting opinion of
Judge Edmondson in Adams v. St. Lucie County Sheriff’s Dept., 962 F.2d 1563, 1573-
79 (11th Cir. 1992)) (stating qualified immunity protected officers who intentionally
used a “deadman roadblock” because it was not clearly established that such a
roadblock created a Fourth Amendment seizure), with Hill v. DeKalb Regional Youth
Detention Center, 40 F.3d 1176, 1186 (11th Cir. 1994) (“A finding of deliberate
indifference necessarily precludes a finding of qualified immunity; prison officials
who deliberately ignore the serious medical needs of inmates cannot claim that it was
not apparent to a reasonable person that such actions violated the law.”). See also
Lancaster v. Monroe County, 116 F.3d 1419, 1426 n.7 (11th Cir. 1997) (calling Hill’s
statements “dicta” but questioning defendants’ position “that if there is no prior
decision establishing that alcohol withdrawal is a serious, urgent medical problem,
they are entitled to qualified immunity, even if their conduct did constitute deliberate
indifference”).
                                              6
       Qualified immunity protects government officials performing discretionary functions

from civil trials and from liability if their conduct violates no clearly established statutory or

constitutional rights of which a reasonable person would have known. See Lassiter v.

Alabama A&M University Bd of Trustees, 28 F.3d 1146, 1149 (11th Cir. 1994)(en banc). The

defense embodies an objective reasonable standard, giving a government agent the benefit

of the doubt unless his actions were so obviously illegal in the light of then existing law that

only an official who was incompetent or who knowingly was violating the law would have

committed them. See Belcher, 30 F.3d at 1395. Qualified immunity thus represents the rule,

rather than the exception: “Because qualified immunity shields government actors in all but

exceptional cases, courts should think long and hard before stripping defendants of

immunity.” Lassiter, 28 F.3d at 1149. Under the qualified immunity doctrine, government

officials performing discretionary functions are immune not just from liability, but from suit,

unless the conduct which is the basis for suit violates clearly established federal statutory or

constitutional rights of which a reasonable person would have known. See Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). For a right to be “clearly established,” previous case

law must have developed it in a concrete factual context so as to make it obvious to a

reasonable government actor that his actions violate federal law. Anderson v. Creighton, 483

U.S. 635, 640 (1987); GJR Investments, Inc. v. County of Escambia, Florida, 132 F.3d 1359,

1366 (11th Cir. 1998).

       The core qualified immunity issue in this case is whether, prior to November 8, 1989,

case law of this circuit had “clearly established” the federal statutory or constitutional rights

                                                7
of a suicidal jail inmate vis a vis his jailers in a concrete factual context so as to make it

obvious to a reasonable jailer that his actions violate federal law. In its memorandum

opinion, the district court makes two statements regarding what it contends to be “clearly

established law”:


              (1)    There can be no question, however, that at a minimum
                     the clearly established law was that defendants will not
                     be deliberately indifferent to a prisoner’s taking of his
                     own life. Edwards v. Gilbert, 867 F.2d at 1274.
                     (R1-43-4)

              (2)    The point of qualified immunity is to allow government
                     officials to make reasonable discretionary decisions
                     without fear of reprisal, not just any discretionary
                     decision. Even when left to their own discretion, in other
                     words when the court has not clearly ruled on a specific
                     action, defendants are required to be reasonable and not
                     be deliberately indifferent. This was the clearly
                     established law at the time of Sanders’ suicide. (R1-43-
                     6)

       We disagree with the district court’s analysis. Indeed, the statements made in the

district court’s opinion are mere conclusory statements or “sweeping propositions of law”

which instruct a government actor not to be “deliberately indifferent” without defining that

term or providing the requisite guidance to him for stripping him of qualified immunity. “For

purposes of qualified immunity, an abstract mandate to act ‘with care’ or ‘reasonably’ is too

vague.” Edwards v. Gilbert, 867 F.2d at 1273. Generalities are just not helpful. Id. at 1273.

       To overcome the defendants’ qualified immunity, plaintiffs must establish that the

defendants’ conduct violated a clearly established statutory or constitutional right of which


                                              8
a reasonable person would have known. See Mitchell v. Forsyth, 472 U.S. 511, 528 (1985).

“In satisfying this burden, the plaintiff cannot point to sweeping propositions of law and

simply posit that those propositions are applicable.” Belcher at 1395. Instead, the plaintiffs

must draw the court’s attention toward a more particularized and fact-specific inquiry

showing that there existed sufficient case law establishing the contours of their constitutional

rights that the unlawfulness of the defendants’ conduct would have been apparent to a

reasonable official in the same circumstances. See id. at 1395. If no such case law exists,

then the defendants are entitled to qualified immunity. Id.

       When considering whether the law is clearly established, the specific facts of the cases

relied upon as precedent are important. See Lassiter at 1149-50. The facts need not be the

same as the facts of the immediate case but they do need to be materially similar. See Lassiter

at 1150. Public officials are not obligated to be creative or imaginative in drawing analogies

from previously decided cases. See id. “For qualified immunity to be surrendered, pre-

existing law must dictate, that is, truly compel (not just suggest or allow or raise a question

about), the conclusion for every like-situated, reasonable government agent that what

defendant is doing violates federal law in the circumstances.” Id.

       In the present case, it is the plaintiffs’ burden to show that binding case law had been

decided in this circuit before November 8, 1989, that factually defined the contours of the

suicidal inmate’s rights vis a vis his jailers such that the acts of Howze, Law and Cosby were

so obviously wrong, in the light of pre-existing law, that the jailers were either plainly

incompetent or knowingly violated the law. Belcher, 30 F.3d at 1395.

                                               9
       In our view, the holding of Belcher similarly compels the same holding in the present

case: the law was not “clearly established” in 1989 regarding suicidal inmates vis a vis their

jailers. In Belcher we held:

               After reviewing the case law at the time of Mr. Belcher’s death,
               we conclude that it [i.e., the case law at the time of Mr.
               Belcher’s death] did not clearly establish that measures
               materially similar to those taken by [the defendants] to prevent
               Mr. Belcher from committing suicide, were so inadequate as to
               constitute deliberate indifference. Therefore, these defendants
               are entitled to qualified immunity from suit in their individual
               capacities.
               Belcher, 30 F.3d at 1401.

       In other words, Belcher held that, in resisting a motion for summary judgment

asserting qualified immunity, a plaintiff must show or prove that binding, pre-existing case

law existed at the time the alleged constitutional violation occurred, which so clearly

established the parameters of the plaintiff’s rights that the defendant must have been

intentionally violating those rights or must have been hopelessly incompetent. In Belcher

we also held that no such pre-existing case law existed on November 8, 1989, regarding

suicidal prisoners vis a vis their jailers which clearly established what preventive measures

were required to be taken by the jailers. Therefore, because the plaintiffs could not prove or

show that the preventive measures actually taken by the defendants (whatever those measures

were) violated clearly established law, the defendants were entitled to qualified immunity

from suit in their individual capacities.

       In summary, for the defendants in the present case not to be entitled to qualified

immunity from suit in their individual capacities, this circuit’s case law requires the plaintiffs

                                               10
to show that pre-existing case law clearly established the suicide prevention measures taken

by Howze, Law and Cosby as being so inadequate as to constitute deliberate indifference.

As pointed out in this opinion, no Eleventh Circuit case law, not even Edwards, so held prior

to November 8, 1989. Accordingly, we reverse the district court’s order denying Howze,

Law and Cosby qualified immunity, and remand this case with directions that the district

court grant qualified immunity to these defendants in their individual capacities.

       REVERSED and REMANDED.




                                             11